Name: Commission Regulation (EEC) No 1295/81 of 14 May 1981 on detailed rules governing the distillation of table wine as referred to in Article 15 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 5 . 81 Official Journal of the European Communities No L 129 / 51 COMMISSION REGULATION (EEC) No 1295/81 of 14 May 1981 on detailed rules governing the distillation of table wine as referred to in Article 15 of Regulation (EEC) No 337/79 the cancellation of short-term storage contracts concluded prior to 1 May 1981 should therefore be permitted ; Whereas the mechanism for paying the purchase price referred to in Article 6 ( 1 ) and (2) of Regulation (EEC) No 1144/81 provides for the said price to be paid to the producer in two instalments ; whereas, to enable the producer to receive the total amount of the aid promptly, it should be laid down that the instal ­ ment payable by the distiller is to be paid within two weeks of the wine entering the distillery and that the instalment payable by the intervention agency is to be paid not later than 30 days after proof of distillation has been furnished ; Whereas Article 6 (3) of Regulation (EEC) No 1 144/81 introduced a system of securities with a view to making advance payments of aid to producers while guaranteeing intervention agencies against the risk of undue payments ; whereas, therefore , the time limits for payment of the advance should be fixed, as well as the time limits and detailed rules for release of the security ; Whereas the intervention agencies and the Commis ­ sion must be informed of the progress of distillation operations and must know in particular the quantities of table wine distilled and the quantities of alcohol obtained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( J ), as last amended by Regulation (EEC) No 3456/80 (2 ), and in particular Articles 7 (6), 9 (5), 15 (3) and 65 thereof, Whereas Council Regulation (EEC) No 1144/81 of 24 April 1981 laying down general rules on the distilla ­ tion of table wines as provided for in Article 1 5 of Regulation (EEC) No 337/79 (3 ), made it possible for wine producers to supply their wines for distillation ; Whereas the quantity of table wine corresponding to each producer's total production should be specified ; whereas, for producers who are not required to submit a harvest declaration , it seems appropriate to refer to the records provided for in Commission Regulation (EEC) No 1 1 53/75 (4 ), as last amended by the Act of Accession of Greece ; Whereas , to ensure that the contracts and the supply declaration have the effect intended by Regulation (EEC) No 1144/ 81 , it is provided that they are to be given prior approval by the intervention agency ; whereas the parties concerned must be informed in good time of the result of the approval procedure ; Whereas it should be stated that the contracts and the supply declarations must contain the information necessary for identification of the table wines to which they relate ; Whereas the purpose of distillation is to permit surpluses of table wines from the 1980 /81 wine ­ growing year to be taken up ; whereas wines which are the subject of short-term contracts , although with ­ drawn from the market for three months, are intended to be sold during the same wine-growing year, while wines which are the subject of long-term contracts will only be released as from 15 September 1981 , that is to say , during the 1981 /82 wine-growing year ; whereas , at the request of the producers concerned , HAS ADOPTED THIS REGULATION : Article 1 The total quantity of table wine to which the percen ­ tage referred to in Article 1 (2) of Regulation (EEC) No 1144/81 is to apply shall be :  for producers subject to the obligation referred to in Article 2 ( 1 ) of Regulation No 134, the total of the quantities given in their harvest declarations and the quantities given in the records referred to ( ¢) OJ No L 54 , 5 . 1 1979 , p . 1 . {-) OJ No L 360 , 31 . 12 . mo , p . 18 . ( ; ) OJ No L 120 . 1 . 5 . 1981 , p . 1 . (') 0 1 No L I M , 1 . v 1 V 5 . p . 1 . No L 129/52 15 . 5 . 81Official Journal of the European Communities strength stated in the contract or the declaration shall be allowed provided that the actual alcoholic strength exceeds 9-5 % by volume. in Article 14 of Regulation (EEC) No 1153 /75 and obtained by themselves after the date of submis ­ sion of the harvest declaration from products listed in the said declaration ,  for producers who are not subject to the obligation referred to in the first indent, the quantity given in the records referred to in Article 14 of Regulation (EEC) No 1153/75 and obtained by themselves by vinification of purchased must . Article 3 Short-term storage contracts concluded, pursuant to Article 7 of Regulation (EEC) No 337/79 , prior to 1 May 1981 may be cancelled at the request of the producers concerned . Article 2 Article 4 1 . The intervention agency responsible for approving the supply contracts referred to in Articles 1 ( 1 ) and 13 ( 1 ) of Regulation (EEC) No 1144/81 and the declarations referred to in Article 3 ( 1 ) of that Regulation shall , not later than 30 days following receipt of the supply contract or of the declaration , communicate the result of the approval procedure to the parties concerned . 2 . The supply contracts referred to in Articles 1 ( 1 ) and 13 ( 1 ) of Regulation (EEC) No 1144/81 shall state : (a) the quantity, colour and actual alcoholic strength of the table wines to be distilled or fortified for distillation ; (b) the name and address of the producer ; (c) the place where the wine is stored ; (d) the name of the distiller or fortifier or the business name of the distillery or the undertaking fortifying the wine for distillation ; (e) the address of the distillery or of the undertaking fortifying the wine for distillation ; (f) the payment methods chosen by the parties among those referred to in Article 6 ( 1 ) and (2) of Regula ­ tion (EEC) No 1144/81 . 3 . The declaration referred to in Article 3 ( 1 ) of Regulation (EEC) No 1144/81 and the supply contract referred to in the second indent of Article 3 (2) of that Regulation shall contain at least the following particu ­ lars : (a) the quantity of wine to be distilled ; 1 . The payment referred to in Article 6 ( 1 ) and the first paragraph of Article 7 of Regulation (EEC) No 1144/81 shall be made within two weeks of the entry into the distillery of the total quantity of wine stated in the contract . 2 . The payment referred to in Article 6 (2) of Regu ­ lation (EEC) No 1144/ 81 shall be made not later than 30 days after distillation of the total quantity of wine stated in the contract . 3 . The payment referred to in Article 6 (3) of Regu ­ lation (EEC) No 1144/81 shall be made not later than 30 days after proof has been furnished that the total quantity of wine stated in the contract has been distilled . The proof provided for in the second subpara ­ graph of Article 6 (3) of Regulation (EEC) No 1 144/81 shall be furnished before 28 February 1982. 4 . The advance referred to in Article 6 (4) of Regula ­ tion (EEC) No 1144/81 shall be paid within 30 days after proof has been furnished that the security has been lodged . 5 . For the purposes of release of the security referred to in Article 6 (4) of Regulation (EEC) No 1144/81 , proof that the total quantity of wine has been distilled shall be furnished at the latest by the end of the fifth month following the date mentioned in Article 8 of Regulation No 1144/ 81 . However, if the proof referred to in the first subpara ­ graph is furnished after the time limit fixed in the said subparagraph but before 1 August 1982, 80 % of the security shall be released, while the difference shall remain forfeit . If such proof is not furnished before 1 August 1982 the entire security shall be forfeit . (b) the colour ; (c) the actual alcoholic strength ; Article 5 (d) the place where the wine is stored ; (e ) the address of the distillery . 4 . For table wine delivered to a distillery or to the plant of a producer of wine fortified for distillation , a tolerance of 1 % by volume on the actual alcoholic 1 . In the case referred to in Article 14 ( 1 ) of Regula ­ tion (EEC) No 1144/ 81 , the wine shall be fortified for distillation not later than 30 September 1981 . 15 . 5 . 81 Official Journal of the European Communities No L 129/53 2 . The payment referred to in Article 1 5 of Regula ­ tion (EEC) No 1144/81 shall be made within two weeks of the total quantity of wine stated in the contract entering the fortifier's premises . Article 6 the Commission within 30 days after the final date for their approval of the quantities of wine stated in the contracts or declarations approved . 2 . Distillers shall send to the intervention agency, not later than the 10th of every month , a statement of the quantities of wine distilled during the month elapsed , stating the quantities expressed as pure alcohol of the products which they have obtained, distinguishing those with an alcoholic strength of 86 % by volume or more from those with an alco ­ holic strength of 85 % by volume or less . 3 . Member States shall notify the Commission by telex, not later than the 20th of every month , for the month elapsed, of the quantities of wine distilled and the quantities , expressed as pure alcohol , of the product which they have obtained, making the distinc ­ tion provided for in paragraph 2 . 4 . Member States shall communicate to the Commission before 31 July 1981 the lists of the approved distillers and approved undertakings forti ­ fying wine for distillation as referred to in Article 18 of Regulation (EEC) No 1144/ 81 . The Commission shall communicate these lists to the Member States . 1 . Distillation of the wine fortified for distillation , referred to in Article 16 of Regulation (EEC) No 1144/81 , shall take place before 16 December 1981 . 2 . The payments referred to in Article 17 ( 1 ) of Regulation (EEC) No 1144/81 shall be made :  in cases where the procedure referred to in Article 6 (3) of that Regulation is followed , not later than 30 days after proof has been furnished that all the wine fortified for distillation obtained from wine covered by the contract referred to in Article 13 ( 1 ) of that Regulation has been distilled ;  in cases where the procedure referred to in Article 6 (4) of that Regulation is followed, within two weeks after proof has been furnished that the secu ­ rity has been lodged . 3 . Conversion into national currency of the amounts referred to in Articles 4 and 5 of Regulation (EEC) No 1144/81 shall be effected by applying the representative rate applicable in the wine sector on 24 April 1981 . Article 8 Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1981 . 1 . Member States whose intervention agencies have approved contracts or supply declarations shall notify This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1981 . For the Commission Poul DALSAGER Member of the Commission